FILED
                                                                         MAY 30, 2019
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )        No. 36076-8-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )        UNPUBLISHED OPINION
KENNETH CLYDE SHOPTAW,                        )
                                              )
                     Appellant.               )

       FEARING, J. — Kenneth Shoptaw appeals from the judgment and sentence

imposed for his Kittitas County convictions of possession of a controlled substance,

methamphetamine, and two counts each of residential burglary, second degree burglary,

and first degree theft. On appeal, he solely assigns error to the imposition of a $200

criminal filing fee and a $100 DNA collection fee as legal financial obligations at

sentencing. We remand for the sentencing court to strike those fees.

       After a jury found Kenneth Shoptaw guilty of the crimes, the trial court imposed

an 84-month sentence followed by twelve months of community custody. The court

found Shoptaw indigent and imposed financial obligations of a $500 victim assessment, a

$200 criminal filing fee and a $100 DNA collection fee.

       Kenneth Shoptaw ask that we direct the striking of the $200 criminal filing fee and
No. 36076-8-III
State v. Shoptaw


the $100 DNA fee from his judgment and sentence based on State v. Ramirez, 191 Wash. 2d
732, 426 P.3d 714 (2018). The State concedes that the fees should be struck.

       House Bill 1783, effective June 7, 2018, prohibits trial courts from imposing the

certain financial obligations on defendants who are indigent at the time of sentencing.

LAWS OF 2018, ch. 269, § 6(3); State v. Ramirez, 191 Wash. 2d at 746. Ramirez held that

the amendment applies prospectively to cases pending on direct review and not final

when the amendment was enacted. State v. Ramirez, 191 Wash. 2d at 747. The changes

included an amendment to former RCW 36.18.020(2)(h) to prohibit the imposition of the

$200 criminal filing fee on indigent defendants and an amendment to former RCW

43.43.7541 to make the DNA database fee no longer mandatory if the State has

previously collected the offender’s DNA as a result of a prior conviction. LAWS OF 2018,

ch. 269, §§ 17(2)(h), 18.

       Kenneth Shoptaw’s case is controlled by Ramirez. He was indigent at the time of

sentencing and remains indigent on appeal. The State acknowledges that his DNA has

previously been collected pursuant to a felony conviction. Accordingly, the $200

criminal filing fee and $100 DNA collection fee should be struck pursuant to Ramirez.

       We accept the State’s concessions and remand for the trial court to strike the $200

filing fee and $100 DNA collection fee from the judgment and sentence.




                                             2
No. 36076-8-III
State v. Shoptaw


       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                             Fearing, J.

WE CONCUR:




Pennell, J.




                                             3